FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                            April 20, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-1443
                                                  (D.C. No. 1:19-CR-00496-CMA-1)
 DAVID YOUNG,                                                 (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, MATHESON, and MORITZ, Circuit Judges.
                 _________________________________

      David Young pled guilty to possession of a firearm and ammunition by a

previously convicted felon, in violation of 18 U.S.C. § 922(g)(1). He was sentenced

to 30 months in prison, which was below the advisory sentencing guidelines range of

46 to 57 months. After Mr. Young filed this appeal, the government moved to

enforce the appellate waiver in his plea agreement. His response “acknowledges that

his appeal waiver is enforceable on the current record under the standard set out in

United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) . . . .” Resp. at 1.1


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       This response was filed by Mr. Young’s counsel, who represented to us that
Mr. Young disagreed with counsel’s assessment of the waiver’s enforceability and
      Accordingly, we grant the government’s motion to enforce the appeal waiver

and dismiss this appeal.


                                           Entered for the Court
                                           Per Curiam




requested an opportunity to personally respond. In our discretion, in the interest of
fairness and in an abundance of caution, we solicited a response from
Mr. Young. The deadline for his response has expired, and we have not received a
response from Mr. Young.

                                           2